Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-21-00149-CV

                                    Nasser NAKISSA,
                                        Appellant

                                            v.

                                 Sarah E. MENCHACA,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-19593
                     Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against appellant Nasser Nakissa.

      SIGNED December 21, 2022.


                                             _____________________________
                                             Rebeca C. Martinez, Chief Justice